

115 S471 IS: Isla Rose Life Flight Act
U.S. Senate
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 471IN THE SENATE OF THE UNITED STATESFebruary 28, 2017Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo preserve State authority to regulate air carriers providing air ambulance service.
	
 1.Short titleThis Act may be cited as the Isla Rose Life Flight Act. 2.Preservation of State authority to regulate air ambulance serviceSection 41713(b) of title 49, United States Code, is amended by adding at the end the following:
			
 (5)Savings provisionNothing in this subsection may be construed as affecting or in any way interfering with the ability of any State, political subdivision of a State, or political authority of at least 2 States to enact or enforce a law, regulation, or other provision having the force and effect of law relating to network participation, reimbursement and balance billing, or transparency for an air carrier that provides air ambulance service..